DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second electrical-connection through-hole located at the peripheral circuit region” (in claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/00064438 A1, which is a prior art of record) in view of Borthakur et al. (US 2015/0303233 A1; hereinafter, “Borthakur”, which is prior art of record cited in the IDS filed 05/07/2021).
Regarding claim 15:
Huang discloses a chip structure, comprising:

a front surface (e.g., at “101f” in Fig. 1) of the first chip faces a front surface of the second chip;
a bonding layer 101d/101e (Fig. 1 and [0029]) is provided between the front surface of the first chip and the front surface of the second chip;
the first chip comprises a photosensitive array region (see “ARRAY” region in Fig. 1 and [0022]), a peripheral circuit region (“BLC” region in Fig. 1) and a pad region (“TOV” region in Fig. 1);
a first interconnection layer 111/112 (Fig. 1 and [0019]) is formed on the front surface of the first chip at the pad region “TOV” and the peripheral circuit region “BLC”;
the second chip comprises a logic device (e.g., ASIC chip [0027]), and a second interconnection layer 121/122 (Fig. 1) connected with the logic device;
a first insulating layer 116 (Fig. 1 and [0021]), covering a back surface of the first chip 101-1 at the pad region “TOV”;
a first electrical-connection through-hole 124/126 (Fig. 1 and [0018]) located at the pad region “TOV” (Fig. 1), running from the first insulating layer 116, via a top wiring layer (see Fig. 1, the wiring layer in contact with both “101d” and “124/130”) in the first interconnection layer 111/112 at the pad region “TOV”, to a top wiring layer 127 (Fig. 1) in the second interconnection layer 121/122; 
a pad 117 (Fig. 1 and [0018]) located on the first electrical-connection through-hole 124/130; and 

Huang does not disclose a second electrical-connection through-hole located at the peripheral circuit region, running from the first insulating layer, via a top wiring layer in the first interconnection layer at the peripheral circuit region, to the top wiring layer in the second interconnection layer.
Borthakur teaches, in a chip structure similar to that of Huang, multiple electrical-connection through holes 128 (Fig. 3 and [0024]) are provided to serve to connect circuitry in the two die 102/104.  Borthakur discloses a second electrical-connection through hole (for via structure 128 on the left side in Fig. 3) from a first insulating layer 130, via a top wiring layer 114 in a first interconnection layer 112, to a top wiring 108 in a second interconnection layer 106.
It would have been obvious to one of ordinary skill in the art to modify Huang by incorporating a second electrical-connection though hole running from a top wiring to the top wiring in the second interconnection layer, because Borthakur teach multiple via structures may serve to connect circuitry in two bonded chips, and multiple via structures would allow increased connectivity and interconnect density.

Allowable Subject Matter
Claims 1, 3-8 are allowed, and claims 9-14 could be rejoined.
The following is a statement of reasons for the indication of allowable subject matter:  


Remarks
The prior objection to the title is withdrawn in view of the amendment.
Claims 9-14 remain withdrawn but could be rejoined to claims 1 and 3-8 at a definite point of allowance for the current application.
Applicant’s remarks have been fully considered, but with regard to claim 15, they are moot in view of the new grounds of rejection necessitated by the amendment filed 08/16/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892